 



Exhibit 10.08
2008 DISTRIBUTION ELECTION FORM
VALERO ENERGY CORPORATION
DEFERRED COMPENSATION PLAN



       
Payment Election
   
DEFAULT PAYMENT IF NO ELECTION IS MADE:
Upon Retirement
   
Fifteen annual installments commencing at date of retirement
       

I elect that upon retirement, value of my Plan account related to deferrals made
for the 2008 Plan Year will be paid at the time and in the manner elected below:
Payment Commencement (choose one):

  o   As soon as administratively possible following retirement (default if no
election is made)     o   January 1 after the year of retirement

AND
Form of Distribution (choose one):

  o   Lump sum payment     o   Five annual installments     o   Ten annual
installments     o   Fifteen annual installments (default payment if no election
is made)  



       
Payment Election
   
DEFAULT PAYMENT IF NO ELECTION IS MADE:
Upon Other Separation
   
Immediate lump sum payable upon separation
       

I elect that upon my separation from employment for a reason other than
retirement, the value of my Plan account related to deferrals made for the 2008
Plan Year will be paid at the time and in the manner elected below:
Payment Commencement (choose one):

  o   As soon as administratively possible following separation (default if no
election is made)     o   January 1 after the year of separation

AND
Form of Distribution (choose one):

  o   Lump sum (default payment if no election is made)     o   Five annual
installments

«First_Name» «Last_Name»

 



--------------------------------------------------------------------------------



 



Distribution on Specified Date
 
In accordance with Section 6.5 of the Plan, I hereby elect to receive in one
lump sum payment my Account derived from deferrals made during the 2008 Plan
Year on the date or dates specified below, or the balance of the Account, if
less. Any amounts distributed pursuant to this election shall immediately reduce
my Account accordingly.

          Amount of Elective Deferral or Specified Date   Total Amount of the
Account (Whichever is Less)
 
   
                                        
                                                              
 
   
                                        
                                                              
 
   
                                        
                                                              
 
   

NOTE: In order to be effective, this form must be completed, signed and returned
to Financial Benefits (San Antonio/Mailstation E1N) on or before December 17,
2007. If your form is not timely submitted, your Plan deferral will be subject
to the default distributions noted above.
The Company has taken measures to design the Plan in a manner that conforms to
current tax law. However, it is possible that new legislation could affect your
distribution elections, including delaying your distributions, in order to
comply with legal requirements. Distribution elections submitted pursuant to the
Plan will be governed by the terms and conditions of the Plan and governing law,
and your elections will be subject to modifications made to the Plan in order to
conform to legal requirements.
ACKNOWLEDGED AND AGREED:

     
 
   
 
Participant’s Signature
 
 
Date
 
   
«First_Name» «Last_Name»

 
  «Emplid»

 
Participant’s Name
  Participant’s Employee ID Number

 